DETAILED ACTION

This is first Office action on the merits, responsive to applicant’s original disclosure filed on 11/24/2020, including the preliminary amendment filed on the same date. Claims 1-8 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed on 11/24/2020 is being considered.

Drawings
The Drawings filed on 11/24/2020 are acceptable for examination.

Claim Objections
Claims 3-8 are objected to because of the following informalities:
Claims 3-8, “A levelling system” is objected to because the limitation does not properly refer to the previously recited levelling system. This objection can be overcome by amending the claim to recite, “The [[A]] levelling system”.
Claim 8, “comprises DC motor” is objected to because the limitation appears to be missing “a”. This objection can be overcome by reciting “comprises a DC motor”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “a given distance” (line 3) is indefinite because it is unclear what the claim requires. The examiner recommends clarifying the language by reciting, “a distance”.
Claim 1, “the laser beam” (line 7) is indefinite because the limitation lacks antecedent basis. Does applicant intend to recite, “a laser beam”?
Claim 1, “by the laser receiver (18), assuming at least two height states indicating that the receiving position of the laser beam (20) is higher and lower, respectively, than a reference position (21) on the laser receiver (18)” is indefinite because the limitation is muddied by unclear language and it is unclear what the limitation requires. The examiner recommends clarifying the limitation as follows: comprising a 
Claim 1, “the two height states” (line 12) is indefinite because the limitation lacks antecedent basis. Does applicant intend to recite, “the at least two height states”?
Claim 1, “the rotation” (line 18) is indefinite because the limitation lacks antecedent basis. Does applicant intend to recite, “a 
Claim 2, the claim recites, “A levelling system for carrying out the method of claim 1” (line 1), which renders the claim indefinite because it is unclear which limitations, if any from claim 1 are required by the claim. Does applicant intend for claim 2 to depend from claim 1? For examination purposes, claim 2 was treated as not being dependent on claim 1, and the limitation “for carrying out the method of claim 1” was treated as intended use.
Claim 2, “said laser level” (line 3) is indefinite because the limitation lacks antecedent basis. Does applicant intend to recite, “a laser level”?
Claim 2, “the receiving position” (line 4) is indefinite because the limitation lacks antecedent basis. Does applicant intend to recite, “a receiving position”?
Claim 2, “the two height states” (page 2, lines 1-2) is indefinite because the limitation lacks antecedent basis. Does applicant intend to recite, “the at least two height states”?
Claim 2, “the adjustment screw (page 2, lines 3-4) is indefinite because the limitation lacks antecedent basis. Does applicant intend to recite, “an adjustment screw”?
Claim 2, “the rotation (page 2, lines 5-6) is indefinite because the limitation lacks antecedent basis. Does applicant intend to recite, “a rotation”?
Claim 7, “for instance a PT2260 encoder” and “for instance a PT2260 decoder” are indefinite because it is unclear whether the limitation(s) following the phrase “for instance” are part of the claimed invention. See MPEP § 2173.05(d). Further, it is unclear what constitutes “PT2260 encoder” and “PT2260 decoder”. Are the limitations referring to industry standards? The examiner recommends clarifying the claim by deleting the limitations.
Claim 8, “the rotation” is indefinite because the limitation lacks antecedent basis. Does applicant intend to recite, “a 
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susaki et al. (US 5484026) (‘Susaki’) in view of Moore (US 20110284254).
	Claim 2, Susaki teaches a levelling system for carrying out the method of claim 1 (note that the claim does not positively recite claim 1, nor is the claim dependent upon claim 1, and thus the limitation was treated as functional language and that the combination of Susaki and Moore as set forth herein are capable of performing the method of claim 1), the levelling system comprising:
a laser receiver 20, which comprises an optical window 21 to receive a laser beam (“receives a laser beam” col. 3, lines 33-37) emitted by said laser level 110, has a reference position (reference position “B” col. 3, lines 50-55; Fig. 3), is configured to assume at least two height states (A, C; Fig. 3) indicating that the receiving position of the laser beam is higher and lower, {00138/009251-USO/02621858.1}3respectively, than the reference position (col. 3, lines 45-60), and comprises interface means 23 to turn the two height states into two respective control signals (col. 3, lines 45-67); and
an electric screwdriver 10, which is designed to rotate the adjustment screw 102 and switching means (30 controls the directions of rotation; col. 3, lines 60-65), which are configured to switch the rotation between one direction and the opposite direction based on which one of the two control signals is received (col. 3, lines 60-65).
Susaki does not teach wireless transmitter means to transmit the two control signals and wireless receiver means to receive the two control signals.
However, Moore teaches a levelling system comprising wireless transmitter means (wireless signal 146 transmitted by alignment state sender 150; [0028]; Fig. 1) to transmit two control signals (misaligned or aligned state [0028] or alternatively first and second states of alignment [0032]-[0033]) and comprises wireless receiver means (alignment state receiver 114) to receive the two control signals ([0028]; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a wireless transmitter means to transmit the two control signals and wireless receiver means to receive the two control signals, with the reasonable expectation of being able to use the screwdriver remotely from the laser receiver, as taught by Moore.
	Claim 3, Susaki further teaches wherein said electric screwdriver comprises a motor 15, a rotary head 12 moved by the motor (col. 3, lines 15-26) and a single activation button 11 to activate the rotation of the motor (Fig. 1).
	Claims 5-7, as modified above, the combination of Susaki and Moore teaches all the limitations of claim 2, and further teaches wherein said wireless transmitter and receiver means are radio transmitter and receiver means (Moore [0028]), wherein said wireless transmitter and receiver means have two channels, each associated with a respective signal of said two control signals (Moore Bluetooth; [0028]), wherein said wireless transmitter means comprise an encoder (Moore Bluetooth encoder; [0028]), for instance a PT2260 encoder (not required by the claim), and said wireless receiver means comprise a decoder (Moore Bluetooth decoder; [0028]), for instance a PT2260 decoder (not required by the claim).{00138/009251-USO/02621858.1}4
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susaki and Moore as above and further in view of White et al. (US 20160020443) (‘White’).
Claim 4, Susaki and Moore teach all the limitations of claim 3 as above. Susaki is silent as to the activation button being connected in series to the motor. However, White teaches an electric screwdriver, wherein an activation button is connected in series to a motor [0549]. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try configuring the activation button being connected in series to the motor, with the reasonable expectation of having the current to the motor remain constant.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susaki and Moore as above and further in view of Ottoson (US 3792330).
Claim 8, Susaki and Moore teach all the limitations of claim 2 as above. Susaki is unclear as to whether the leveling system comprises DC motor and a battery to apply a supply voltage to the motor; said switching means comprise at least two diverter relays, which are configured to switch the direction in which said supply voltage is applied based on which one of the two control signals is received. However, it is known in the art to include such components in electric devices. Ottoson teaches a DC motor (col. 2, lines 21-22) and a battery (col. 2, lines 28-30) to apply a supply voltage to the motor; switching means comprising at least two diverter relays, which are configured to switch a direction in which a supply voltage is applied based on a control signal received (col. 7, lines 50-68 and col. 8, lines 1-20). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try using a DC motor and a battery to apply a supply voltage to the motor; said switching means comprise at least two diverter relays, which are configured to switch the direction in which said supply voltage is applied based on which one of the two control signals is received, with the reasonable expectation of using known components to power and control the electric screwdriver of the levelling system.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635